Exhibit 10.2
 
 
Execution Copy











--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED
COLLATERAL AGREEMENT
 
dated as of September 16, 2016
 
by and among
 
JACK IN THE BOX INC.,
 
and certain of its Subsidiaries
as Grantors,
 
in favor of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
Table of Contents
     
Page
 
ARTICLE I
DEFINED TERMS
1
Section 1.1
Terms Defined in the Uniform Commercial Code
1
Section 1.2
Definitions
2
Section 1.3
Other Definitional Provisions
5
ARTICLE II
SECURITY INTEREST
6
Section 2.1
Grant of Security Interest
6
Section 2.2
Grantors Remain Liable
8
Section 2.3
Security Interests Absolute.
9
ARTICLE III
REPRESENTATIONS AND WARRANTIES
9
Section 3.1
Organization; Power; Qualification
9
Section 3.2
Authorization of Agreement; Compliance with Laws; Non Contravention
9
Section 3.3
Governmental Approvals
10
Section 3.4
Perfected First Priority Liens
10
Section 3.5
Title, No Other Liens; Conduct of Business
10
Section 3.6
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information
11
Section 3.7
Accounts; Receivables
11
Section 3.8
Chattel Paper
11
Section 3.9
Commercial Tort Claims
12
Section 3.10
Intellectual Property
12
Section 3.11
Investment Property; Partnership/LLC Interests
12
Section 3.12
Instruments
12
Section 3.13
Government Contracts
12
Section 3.14
Various Asset Types
12
ARTICLE IV
COVENANTS
13
Section 4.1
Maintenance of Perfected Security Interest
13
Section 4.2
Maintenance of Insurance
13
Section 4.3
Changes in Organization
13
Section 4.4
Required Notifications
13
Section 4.5
Delivery Covenants
14
Section 4.6
Control Covenants; Covenants as to Third Parties
14
Section 4.7
Filing Covenants
14
Section 4.8
Intellectual Property
15
Section 4.9
Investment Property; Partnership/LLC Interests
16
Section 4.10
Further Assurances
17
ARTICLE V
REMEDIAL PROVISIONS
17
Section 5.1
General Remedies
17
Section 5.2
Specific Remedies
18
Section 5.3
Registration Rights
20



 
 
i

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
   
(continued)
     
Page
 
 
Section 5.4
Application of Proceeds
20
Section 5.5
Waiver, Deficiency
21
ARTICLE VI
THE ADMINISTRATIVE AGENT
21
Section 6.1
Appointment of Administrative Agent as Attorney-In-Fact
21
Section 6.2
Duty of Administrative Agent
23
Section 6.3
Authority of Administrative Agent
23
ARTICLE VII
MISCELLANEOUS
23
Section 7.1
Notices
23
Section 7.2
Amendments, Waivers and Consents
23
Section 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc
23
Section 7.4
Right of Setoff
24
Section 7.5
Governing Law; Jurisdiction; Venue; Service of Process
24
Section 7.6
Waiver of Jury Trial
25
Section 7.7
Injunctive Relief
26
Section 7.8
No Waiver By Course of Conduct; Cumulative Remedies
26
Section 7.9
Successors and Assigns
26
Section 7.10
Survival of Indemnities
26
Section 7.11
Counterparts
27
Section 7.12
Integration
27
Section 7.13
Advice of Counsel; No Strict Construction
27
Section 7.14
Acknowledgements
27
Section 7.15
Releases
28
Section 7.16
Additional Grantors
28
Section 7.17
All Powers Coupled With Interest
28
Section 7.18
Secured Parties
29
Section 7.19
Amendment and Restatement: No Novation; Confirmation
29

 

 
ii

--------------------------------------------------------------------------------

 
SCHEDULES:



Schedule 3.6 Exact Legal Name; Jurisdiction of Organization; Taxpayer
Identification Number; Registered Organization Number; Mailing Address; and
Chief Executive Office

Schedule 3.9 Commercial Tort Claims

Schedule 3.10 Intellectual Property

Schedule 3.11 Investment Property and Partnership/LLC Interests

Schedule 3.12 Instruments

Schedule 3.13 Government Contracts

 

 
iii

--------------------------------------------------------------------------------



This SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Agreement”), dated
as of September 16, 2016, by and among JACK IN THE BOX INC., a Delaware
corporation (the “Company”), certain of its Subsidiaries as identified on the
signature pages hereto and any Additional Grantor (as defined below) who may
become party to this Agreement (such Subsidiaries and Additional Grantors,
collectively with the Company, the “Grantors”), in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit the Secured Parties (as defined
in the Credit Agreement referenced below).
 
STATEMENT OF PURPOSE
 
Pursuant to that certain Second Amended and Restated Credit Agreement dated as
of March 19, 2014 (as amended by that certain Waiver and First Amendment dated
as of November 21, 2014, as further amended by that certain Waiver, Joinder and
Second Amendment dated as of July 1, 2015, as further amended by that certain
Third Amendment dated as of the date hereof (the “Third Amendment”), and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) by and among the Company, as borrower (the “Borrower”),
the Lenders from time to time party thereto, and the Administrative Agent, the
Lenders have agreed to make Extensions of Credit to the Borrower upon the terms
and subject to the conditions set forth therein.
 
Pursuant to the Amended and Restated Guaranty dated as of March 19, 2014,
certain Subsidiaries of the Borrower who are a party thereto have guaranteed the
payment and performance of the Obligations.
 
It is a condition precedent to the execution and delivery of the Third Amendment
and to the obligation of the Lenders to make, or continue to make, their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Third Amendment and to
induce the Lenders to make, or continue to make, their respective Extensions of
Credit to the Borrower under the Credit Agreement, each Grantor hereby agrees
with the Administrative Agent, for the benefit of the Secured Parties, as
follows:
 
ARTICLE I
 
DEFINED TERMS
 
SECTION 1.1   Terms Defined in the Uniform Commercial Code.
 
(a)            The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC as in effect from time to time: 
“Accession”, “Account”, “Account Debtor”, “As-Extracted Collateral”,
“Authenticate”, “Certificated Security”, “Chattel Paper”; “Commercial Tort
Claim”, “Consumer Goods”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Farm Products”, “Fixtures”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Rights”, “Manufactured Home”, “Proceeds”, “Record”,
“Registered Organization”, “Securities Account”, “Securities Intermediary”,
“Security”, “Supporting Obligation”, “Tangible Chattel Paper”, “Transmitting
Utility” and “Uncertificated Security”.
 

--------------------------------------------------------------------------------

 
(b)           Terms defined in the UCC and not otherwise defined herein or in
the Credit Agreement shall have the meaning assigned in the UCC as in effect
from time to time.
 
(c)            If any term used herein has a meaning assigned to it in the UCC
and such term is defined in Article 9 of the UCC differently than how such term
is defined in another Article of the UCC such term shall have the meaning
assigned thereto in Article 9 of the UCC.
 
SECTION 1.2   Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Additional Grantor” means each Restricted Subsidiary of the Borrower that
hereafter becomes a Grantor pursuant to Section 7.16 hereof (as required
pursuant to Section 9.9 of the Credit Agreement).
 
“Administrative Agent” has the meaning assigned thereto in the Statement of
Purpose to this Agreement.
 
“Agreement” has the meaning assigned thereto in the Statement of Purpose to this
Agreement.
 
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all regulations promulgated
thereunder.
 
“Borrower” has the meaning assigned thereto in the Statement of Purpose to this
Agreement.
 
“Collateral” has the meaning assigned thereto in Section 2.1.
 
“Collateral Account” has the meaning assigned thereto in Section 5.2.
 
“Company Owned Life Insurance Assets” means, collectively, (a) the life
insurance policies purchased by the Borrower to support the Borrower’s
non-qualified benefit plans, (b) the proceeds of such policies and (c) the
Borrower’s or any of its Subsidiaries’ interest in the trust in which such
policies are held.
 
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
 
“Copyright License” means any agreement now or hereafter in existence naming any
Grantor as licensor or licensee granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
 
2

--------------------------------------------------------------------------------

 
 “Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, including, without limitation,
those listed on Schedule 3.10 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing, (c)
all income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present and future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
 
“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
 
 “Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Excluded Notes” means any promissory notes (other than Franchisee Notes),
naming a Grantor as payee, that evidence indebtedness in a face amount not in
excess of $500,000, individually, and $5,000,000, in the aggregate.
 
“Excluded Perfection Action” means, collectively, (a) any filings or other
action in any jurisdiction outside of the United States or required by the
Applicable Law of any jurisdiction outside of the United States to create or
perfect any security interest in assets located or titled outside the United
States, including any intellectual property registered in any jurisdiction
outside the United States, (b) control agreements or other control or similar
arrangements with respect to Deposit Accounts or Securities Accounts, (c) any
requirement to obtain landlord waivers, estoppels or collateral access letters,
(d) perfection obtained through notation on a certificate of title, letter of
credit rights (other than to the extent such rights can be perfected by filing a
UCC-1 financing statements), (e) any notices to be sent to Account Debtors or
other contractual third parties (other than during the continuance of an Event
of Default), (f) endorsement or delivery of any Franchisee Note or any Excluded
Notes, (g) any taking possession of money (other than cash Proceeds of
Collateral to the extent such Proceeds are required to be delivered pursuant to
the Loan Documents) and (h) any other perfection action as to which the
Administrative Agent and the Borrower reasonably determine that the costs of
such perfection action with respect to such assets are excessive in relation to
the value of the security or other benefit afforded thereby.
 
“Excluded Property” has the meaning assigned thereto in Section 2.1.
 
“Franchisee Note” means a promissory note, naming a Grantor as payee, that
evidences indebtedness of a franchisee, which note has a face amount not in
excess of $1,000,000 and a duration not in excess of twelve (12) months.
 
3

--------------------------------------------------------------------------------

 
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.
 
“Grantors” has the meaning assigned thereto in the Statement of Purpose of this
Agreement.  For the avoidance of doubt, and notwithstanding anything to the
contrary herein or in any Loan Document, no Foreign Subsidiary and no Excluded
Subsidiary shall be a Grantor.
 
“Intellectual Property” means, collectively, all of the following of any
Grantor: (a)  all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b), and (c).
 
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
 
“Material Chattel Paper” has the meaning assigned thereto in Section 3.8.
 
“Material Government Contract” has the meaning assigned thereto in Section 3.13.
 
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
 
“Patent License” means any agreement now or hereafter in existence providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
 
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.10, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
 
4

--------------------------------------------------------------------------------

 
“Permitted Liens” means those Liens permitted pursuant to Section 11.2 of the
Credit Agreement.
 
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3.
 
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Obligations pursuant to the provisions of any Loan
Document.
 
“Subsidiary Issuer” means any Issuer of Capital Stock or any Partnership/LLC
Interests constituting Collateral, which Issuer is a direct Subsidiary of any
Grantor from time to time party to this Agreement.
 
“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark.
 
“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
of the type described in clause (ii)(E) of Excluded Property) anywhere in the
world, including, without limitation, those listed on Schedule 3.10, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.
 
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under any
Applicable Law and which cannot be perfected under such Applicable Law unless
the applicable security interest is noted on the face of the applicable
certificate of title, and all tires and all other appurtenances to any of the
foregoing.  For the avoidance of doubt, the term Vehicle shall exclude Vessels.
 
“Vessel” means any watercraft or artificial contrivance used, or capable of
being used, as a means of transportation on water (including any “documented
vessel” as defined in 46 U.S.C. Section 106) or similar asset that is covered by
a certificate of title under any Applicable Law and which cannot be perfected
solely by a financing statement filed pursuant to the UCC and is not a Vehicle.
 
5

--------------------------------------------------------------------------------

 
SECTION 1.3   Other Definitional Provisions.
 
(a)            Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement.
 
(b)           The terms of Sections 1.2, 1.6, 1.7 and 14.17 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein;
provided that references therein to “Agreement” shall mean this Agreement.
 
(c)            Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
ARTICLE II

SECURITY INTEREST
 
SECTION 2.1   Grant of Security Interest.  Each Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in, all of such Grantor’s right,
title and interest in the following property, whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:
 
(a)            all Accounts;
 
(b)            all cash and currency;
 
(c)            all Chattel Paper;
 
(d)            all Commercial Tort Claims identified on Schedule 3.9;
 
(e)            all Documents;
 
(f)            all Equipment;
 
(g)            all Fixtures;
 
(h)            all General Intangibles;
 
(i)            all Instruments;
 
(j)            all Intellectual Property;
 
6

--------------------------------------------------------------------------------

 
(k)            all Inventory;
 
(l)             all Investment Property;
 
(m)          all Letter of Credit Rights;
 
(n)            all Vehicles;
 
(o)            all other Goods not otherwise described above;
 
(p)            all books and records pertaining to the Collateral; and
 
(q)            to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;
 
provided, that the Security Interests shall not extend to, and the term
“Collateral” shall not include any of the following (collectively, the “Excluded
Property”): (A) any obligation or property of any kind due from, owed by or
belonging to any Sanctioned Person, (B) any real property, including any
leasehold interest in real property, (C) any property, assets, and/or rights
under any lease, instrument, contract or agreement of any Grantor to the extent
that the granting of a security interest therein would, under the express terms
of Applicable Law or such lease, instrument, contract or agreement, (I) be
prohibited or restricted or (II) result in a breach of the terms of, constitute
a default under or result in a termination of any such lease, instrument,
contract or agreement governing such property, asset or right, unless (x) such
prohibition or restriction is not enforceable or is otherwise ineffective under
Applicable Law (including the UCC), (y) with respect to any Government Contract,
such prohibition is conditioned solely upon compliance with the Assignment of
Claims Act (or analogous state Applicable Law) or (z) consent to such security
interest has been obtained from any applicable third party; provided that (1)
this clause (C) shall not affect, limit, restrict or impair the grant by any
Grantor of a Security Interest in any corresponding Account or any corresponding
Proceeds, money or other amounts due and payable to any Grantor or to become due
and payable to any Grantor under any such lease, instrument, contract or
agreement unless such security interest in such corresponding Account, Proceeds,
money or other amount due and payable is also prohibited or restricted by the
terms of such Applicable Law, lease, instrument, contract or other agreement or
such security interest in such corresponding Account, Proceeds, money or other
amount due and payable would constitute a default under or would grant a party a
termination right under any such lease, instrument, contract or agreement
governing such property, asset or right unless, in each case, (i) such
prohibition is not enforceable or is otherwise ineffective under Applicable Law
(including the UCC), (ii) with respect to any Government Contract, such
prohibition is conditioned solely upon compliance with the Assignment of Claims
Act (or analogous state Applicable Law) or (iii) consent to such security
interest has been obtained from any applicable third party; and (2) the Security
Interests granted herein shall immediately and automatically attach to and the
term “Collateral” shall immediately and automatically include the property,
assets or rights under any such lease, instrument, contract or agreement and in
any corresponding Account, Proceeds, money, or other amounts due and payable to
any Grantor at such time as such prohibition, restriction, event of default or
termination right terminates or is waived or consent to such security interest
has been obtained from any applicable third party, (D) any assets of any Grantor
financed by purchase money Debt or Capital Leases permitted pursuant to Section
11.1(d) of the Credit Agreement, but only to the extent that the documentation
governing such Debt (or any Permitted Liens securing such Debt) validly
prohibits, pursuant to a contractual requirement permitted by Section 11.11(a)
of the Credit Agreement, the creation by such Grantor of a security interest or
Lien thereon or requires the consent of any Person, other than a Grantor and its
Affiliates, as a condition to the creation of any other security interest or
Lien on such property or if such contract or other agreement would be breached
or give any party (other than a Grantor or an Affiliate of a Grantor) the right
to terminate it as a result of creation of such security interest or Lien, (E)
any United States federal “intent to use” trademark applications to the extent
that, and solely during the period that, the grant of a security interest
therein would impair the validity or enforceability or render void or result in
the cancellation of, any registration issued as a result of such “intent to use”
trademark application under Applicable Law; provided that upon the submission
and acceptance by the United States Patent and Trademark Office of an amendment
to allege or a verified statement of use pursuant to 15 U.S.C. Section 1060,
such “intent to use” trademark application shall constitute Collateral, (F)
Vehicles, Vessels or other assets that are subject to a certificate of title, to
the extent perfection of a security interest therein must be accomplished by
notation of the Security Interest on the applicable certificate of title, (G)
Letter-of-Credit Rights except to the extent perfection of a security interest
therein may be accomplished by filing of financing statements under the UCC, (H)
any CFC Debt, (I) any assets to the extent a security interest in such assets
would result in material adverse tax consequences to the Borrower and its
Restricted Subsidiaries, taken as a whole, as reasonably determined by the
Borrower in good faith, (J) any Deposit Accounts or Securities Accounts, (K) any
Commercial Tort Claims with an individual value (as reasonably determined by the
applicable Grantor in good faith) of less than $1,000,000, (L) more than
sixty-six percent (66%) of all issued and outstanding shares of all classes of
any Capital Stock or other ownership interests issued by any Foreign Subsidiary
or any Foreign Holding Company that is entitled to vote, (M) Margin Stock, (N)
any Hedging Agreement between any Grantor and any Secured Party, (O) any Capital
Stock issued by any Permitted Franchisee Financing SPE to the extent that such
Permitted Franchisee Financing SPE (or the applicable holder of its Capital
Stock) is prohibited from pledging such Capital Stock by Applicable Law or any
legally binding agreement to which it is a party, unless such prohibition is not
enforceable or is otherwise ineffective under Applicable Law (including the
UCC), (P) the Company Owned Life Insurance Assets and (Q) any assets as to which
the Administrative Agent and the Borrower reasonably determine that the costs of
obtaining, perfecting or maintaining a security interest in such assets are
excessive in relation to the value of the security afforded thereby, and (iii)
in no event shall any Grantor be required to take any Excluded Perfection
Action. In the event that any Excluded Property ceases to constitute Excluded
Property, then immediately upon such property ceasing to constitute Excluded
Property for any reason, such property shall be deemed at all times from and
after the date hereof to constitute Collateral with any further action
hereunder.
 
7

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, (i) the payment and performance of the
Obligations shall not be secured by any Hedging Agreement between any Grantor
and any Secured Party and (ii) this Agreement shall not to be construed as an
assignment of any Intellectual Property.
 
SECTION 2.2   Grantors Remain Liable.  Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder, and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.
 
8

--------------------------------------------------------------------------------

 
SECTION 2.3   Security Interests
Absolute.                                                                      
 
(a)            Each Grantor represents, warrants and agrees that the Obligations
and its obligations under this Agreement and the other Loan Documents to which
it is a party are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the other Secured Parties or any other Grantor whether now
existing or which may arise in the future.
 
(a)            Each Grantor hereby agrees and acknowledges that the Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon this
Agreement, and all dealings among any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Agreement.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Third
Amendment and to induce the Secured Parties to make, or continue to make, their
respective Extensions of Credit to, and/or to enter into Cash Management
Agreements and/or Hedging Agreements with, as applicable, the Borrower or
another Credit Party (as the case may be), each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:
 
SECTION 3.1   Organization; Power; Qualification.  Such Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own its properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect, is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization.
 
SECTION 3.2   Authorization of Agreement; Compliance with Laws; Non
Contravention.  Such Grantor has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement in accordance with its terms.  This Agreement
has been duly executed and delivered by the duly authorized officers of such
Grantor and this Agreement constitutes the legal, valid and binding obligation
of such Grantor, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.  The execution, delivery and performance by
the Grantors of this Agreement and the transactions contemplated hereby do not
and will not, by the passage of time, the giving of notice or otherwise, (a)
require any Governmental Approval or violate any Applicable Law, (b) conflict
with, result in a breach of, or constitute a default under, the articles of
incorporation, bylaws or other organizational documents of any Grantor, (c)
conflict with, result in a breach of, or constitute a default under, any
indenture, material agreement or other material instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Permitted Liens.
 
9

--------------------------------------------------------------------------------

 
SECTION 3.3   Governmental Approvals.  No consent or authorization of, filing
with, or other act, in respect of an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery or performance by, or enforcement against, any Grantor or any Issuer of
this Agreement, except (a) as may be required by laws affecting the offering and
sale of securities generally, (b) filings with the United States Copyright
Office and/or the United States Patent and Trademark Office and (c) filings
under the UCC and/or the Assignment of Claims Act.
 
SECTION 3.4   Perfected First Priority Liens.  Each financing statement naming
any Grantor as a debtor and the Administrative Agent as secured party is in
appropriate form for filing in the appropriate offices of the states specified
on Schedule 3.6 (as such schedule shall be updated from time to time pursuant to
Section 4.3) and contains an adequate description of the Collateral for purposes
perfecting a security interest in such Collateral to the extent that a security
interest therein may be perfected by filing pursuant to the UCC.  The Security
Interests granted pursuant to this Agreement constitute valid and enforceable
security interests in all of the Collateral in favor of the Administrative
Agent, for the benefit of the Secured Parties, as collateral security for the
Obligations.  When the aforementioned financing statements shall have been filed
in the offices specified in Schedule 3.6, the Security Interest will constitute
a perfected security interest in all right, title and interest of the applicable
Grantor named as debtor in such financing statement in the Collateral described
therein, in each case to the extent that a security interest therein may be
perfected by filing pursuant to the UCC prior to all other Liens and rights of
others therein, except for Permitted Liens.  When the applicable Grantor shall
have delivered any Instruments, Tangible Chattel Paper or Certificated
Securities (together with an Effective Endorsement and Assignment in the case of
Instruments and Certificated Securities) to the Administrative Agent, the
Security Interest will constitute a perfected security interest in all right,
title and interest of the applicable Grantor in such Instruments, Tangible
Chattel Paper or Certificated Securities, and the power to transfer rights such
Instruments, Tangible Chattel Paper or Certificated Securities, prior to all
other Liens and rights of others therein and, in the case of Certificated
Securities, will satisfy the requirements of Section 8-303(a)(3) of the UCC.
 
10

--------------------------------------------------------------------------------

 
SECTION 3.5   Title, No Other Liens; Conduct of Business.  Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Permitted Liens.  No Grantor has
Authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens.  As of the date hereof,
(a) no Collateral is in the possession of, or subject to Control by, any Person
asserting any claim thereto or security interest therein, except that the
Administrative Agent, or its designee, may have possession or Control as
contemplated hereby, and (b) no Inventory having a value in excess of $1,000,000
(individually or in the aggregate) is stored with a consignee.  Except where the
failure to do so could not reasonably be expected to have a material adverse
effect on the value of the Collateral, taken as a whole, each Grantor has at all
times operated its business in compliance with all applicable provisions of the
federal Fair Labor Standards Act to the extent that the ability of the
Administrative Agent to enforce remedies under the Loan Documents in respect of
the Collateral may be affected thereby.
 
SECTION 3.6   State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
 
(a)            The exact legal name of such Grantor is set forth on Schedule 3.6
(as such schedule shall be updated from time to time pursuant to Section 4.3).
 
(b)            Such Grantor is a Registered Organization organized under the
laws of the state identified on Schedule 3.6 under such Grantor’s name (as such
schedule shall be updated from time to time pursuant to Section 4.3) and such
Grantor is not a Transmitting Utility.  The taxpayer identification number and,
to the extent applicable, Registered Organization number of such Grantor is set
forth on Schedule 3.6 under such Grantor’s name (as such schedule shall be
updated from time to time pursuant to Section 4.3).
 
(c)            The mailing address, principal place of business, chief executive
office and office where such Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name (as such schedule shall be updated from time to time
pursuant to Section 4.3).  As of the Third Amendment Effective Date, except as
disclosed on Schedule 3.6 under such Grantor’s name and except for the
acquisition of restaurants from franchisees, during the five years preceding the
Third Amendment Effective Date, no Grantor has acquired any Person, any division
or line of business of any Person or all or substantially all of the assets of
any Person, during the past five years.
 
SECTION 3.7   Accounts; Receivables.  Each existing Account constitutes, and
each hereafter arising Account will, when such Account arises, constitute, the
legally valid and binding obligation of the Account Debtor, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to materially adversely affect the value or collectability of the
Accounts included in the Collateral, taken as a whole.  No Account Debtor has
any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Accounts included in the Collateral, or
otherwise, except for defenses, setoffs, claims or counterclaims that could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the Accounts included in the
Collateral, taken as a whole.  Other than any Excluded Notes or Franchisee
Notes, none of the Grantors’ accounts receivables are, nor will any hereafter
arising account receivable be, evidenced by a promissory note or other
Instrument (other than a check) that has not been pledged to the Administrative
Agent in accordance with the terms hereof.
 
11

--------------------------------------------------------------------------------

 
SECTION 3.8   Chattel Paper.  As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business with an individual face
value in excess of $1,000,000 (any such Chattel Paper, whether Electronic
Chattel Paper or Tangible Chattel Paper, “Material Chattel Paper”).
 
SECTION 3.9   Commercial Tort Claims.  As of the date hereof, all Commercial
Tort Claims, individually, owned by any Grantor and not constituting Excluded
Property are listed on Schedule 3.9.
 
SECTION 3.10   Intellectual Property.
 
(a)            As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name and, in the case of
Trademark applications, not constituting Excluded Property, are listed on
Schedule 3.10.
 
(b)            As of the date hereof, except as set forth in Schedule 3.10, none
of the Intellectual Property owned by any Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, except as could not reasonably be expected to have a material
adverse effect on the value of the Collateral, taken as a whole.
 
SECTION 3.11   Investment Property; Partnership/LLC Interests.
 
(a)            As of the date hereof, all Investment Property and all
Partnership/LLC Interests owned by any Grantor are listed on Schedule 3.11.
 
(b)            All Capital Stock issued by any Subsidiary Issuer and all
Partnership/LLC Interests issued by any Subsidiary Issuer to any Grantor and
included in the Collateral (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, (ii) are beneficially owned as of
record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the Capital Stock or Partnership/LLC Interests of such
Subsidiary Issuer issued to such Grantor.
 
(c)            None of the Partnership/LLC Interests issued by any Subsidiary
Issuer (i) are traded on a Securities exchange or in Securities markets, (ii) by
their terms expressly provide that they are Securities governed by Article 8 of
the UCC, (iii) are Investment Company Securities or (iv) are held in a
Securities Account.
 
SECTION 3.12   Instruments. Except as set forth on Schedule 3.12, as of the date
hereof, no Grantor holds any Instrument or is named a payee of any promissory
note or other evidence of indebtedness in either case, having a face amount in
excess of $1,000,000.
 
12

--------------------------------------------------------------------------------

 
SECTION 3.13    Government Contracts.  Except as set forth on Schedule 3.13, as
of the date hereof, no Grantor is party to any contract with a Governmental
Authority under which such Governmental Authority, as Account Debtor, owes a
monetary obligation in excess of $1,000,000 to any Grantor under any Account
that would be subject to the Assignment of Claims Act or any similar Applicable
Law (each such contract, a “Material Government Contract”).
 
SECTION 3.14   Various Asset Types.  As of the date hereof, none of the
Collateral constitutes, or is the proceeds of, (a) an aircraft, airframe,
aircraft engine or related property, (b) an aircraft leasehold interest, (c)
As-Extracted Collateral, (d) a Manufactured Home, (e) standing timber or timber
to be cut, (f) railroad cars, locomotives, other rolling stock, accessories used
on such railroad cars, locomotives or other rolling stock (such as
superstructures and racks) or other assets of the type that would be subject to
the filing requirements of 49 U.S.C.  Section 11301 or (g) any other interest in
or to any of the foregoing. As of the date hereof, no material portion of the
Collateral constitutes, or is the proceeds of, Consumer Goods or Farm Products.
 
ARTICLE IV

COVENANTS
 
Until the Obligations (other than (a) contingent indemnity obligations not yet
due, (b) Cash Management Obligations and (c) Hedging Obligations) shall have
been paid in full, all Letters of Credit have been terminated or expired (or
been Cash Collateralized) and the Commitments terminated, unless consent has
been obtained in the manner provided for in Section 7.2, each Grantor covenants
and agrees that:
 
SECTION 4.1   Maintenance of Perfected Security Interest. Such Grantor shall
maintain the Security Interest created by this Agreement as a first priority
perfected Security Interest (subject only to Permitted Liens) and shall defend
such Security Interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens); provided that in no event shall any
Grantor be required to take any Excluded Perfection Action.
 
SECTION 4.2   Maintenance of Insurance.  Such Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 9.3 of the
Credit Agreement.
 
SECTION 4.3   Changes in Organization.  No Grantor will, except upon prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests and (b) a written supplement to the Schedules
of this Agreement, change its jurisdiction of organization from that identified
on Schedule 3.6:
 
 (i)            change its jurisdiction of organization or the location of its
chief executive office or principal place of business (or the location where any
Grantor maintains its principal location of books and records relating to
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest) from that identified on Schedule 3.6; or
 
13

--------------------------------------------------------------------------------

 
(ii)            change its name, identity or corporate or organizational
structure to such an extent that any financing statement filed by the
Administrative Agent in connection with this Agreement would become seriously
misleading under the UCC.
 
SECTION 4.4    Required Notifications.  Such Grantor shall promptly (a) notify
the Administrative Agent, in writing, of: (i) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral that would materially
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder, (ii) any Collateral which, to the knowledge of such Grantor,
constitutes a Material Government Contract, and (iii) the acquisition or
ownership by such Grantor of any (A) Commercial Tort Claim not constituting
Excluded Property, (B) Investment Property issued by any Subsidiary Issuer after
the date hereof, (C) any other Investment Property with a value in excess of
$1,000,000 not held in a Securities Account and (D) the acquisition or ownership
by such Grantor of any assets constituting (1) an aircraft, airframe, aircraft
engine or related property, (2) an aircraft leasehold interest, (3) As-Extracted
Collateral, (4) a Manufactured Home, (5) standing timber or timber to be cut,
(6) railroad cars, locomotives, other rolling stock, accessories used on such
railroad cars, locomotives or other rolling stock (such as superstructures and
racks) or other assets of the type that would be subject to the filing
requirements of 49 U.S.C. Section 11301 or (7) Consumer Goods or Farm Products,
but, in the case of this clause (iii)(D)(7), only to the extent that such
Consumer Goods and Farm Products constitute a material portion of the
Collateral. and (b) solely in the case of an event described in clause (iii) of
subsection (a) of this Section, at the request of the Administrative Agent or
the Required Lenders, deliver to the Administrative Agent a written supplement
to Schedules of this Agreement.
 
SECTION 4.5   Delivery Covenants.  Such Grantor will deliver and pledge to the
Administrative Agent, for the benefit of the Secured Parties, all (a)
Certificated Securities issued by any Subsidiary Issuer after the date hereof,
(b) other Certificated Securities with a value in excess of $1,000,000
individually or $5,000,000 in the aggregate, (c) Partnership/LLC Interests
evidenced by a certificate issued by any Subsidiary Issuer after the date
hereof, (d) all other Partnership/LLC Interests evidenced by a certificate with
a value in excess of $1,000,000 individually or $5,000,000 in the aggregate, (e)
negotiable Documents with a value in excess of $1,000,000 individually or
$5,000,000 in the aggregate, (f) Instruments (other than Excluded Notes and
Franchisee Notes), (g) Tangible Chattel Paper that is Material Chattel Paper, in
each case, together with an Effective Endorsement and Assignment and (h)
Supporting Obligations, as applicable, unless, in each case, such delivery and
pledge has been waived in writing by the Administrative Agent.
 
SECTION 4.6   Control Covenants; Covenants as to Third Parties. Upon the request
of the Administrative Agent, such Grantor will take such actions and deliver all
such agreements as are reasonably requested by the Administrative Agent to
provide the Administrative Agent with Control of all Electronic Chattel Paper
that is Material Chattel Paper, including, without limitation, with respect to
any such Electronic Chattel Paper that is Material Chattel Paper, by having the
Administrative Agent identified as the assignee of the Record(s) pertaining to
the single authoritative copy thereof.
 
SECTION 4.7   Filing Covenants.  Pursuant to Section 9-509 of the UCC and any
other Applicable Law, such Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may reasonably
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the Security Interest in the Collateral granted herein,
including, without limitation, describing such property as “all assets” or “all
personal property.”  Further, a photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction. 
Such Grantor hereby authorizes, ratifies and confirms all financing statements
and other filing or recording documents or instruments filed by the
Administrative Agent prior to the date of this Agreement.
 
14

--------------------------------------------------------------------------------

 
SECTION 4.8   Intellectual Property.
 
(a)            Except as could not reasonably be expected to have a material
adverse effect on the value of the Intellectual Property, taken as a whole, such
Grantor (i) will use each registered Trademark (owned by such Grantor) and
Trademark for which an application (owned by such Grantor) is pending, to the
extent reasonably necessary to maintain such Trademark in full force free from
any claim of abandonment for non-use, (ii) will not (and will not consent to, or
otherwise knowingly permit, any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby such Trademark could reasonably be
expected to become invalidated or impaired in any way, (iii) will not do any
act, or knowingly omit to do any act, whereby any issued Patent owned by such
Grantor would reasonably be expected to become forfeited, abandoned or dedicated
to the public, (iv) will not (and will not consent to, or otherwise knowingly
permit, any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any registered Copyright owned by such Grantor or Copyright
for which an application is pending (owned by such Grantor) could reasonably be
expected to become invalidated or otherwise impaired and (v) will not (and will
not consent to, or knowingly permit, any licensee or sublicensee thereof to) do
any act whereby any material portion of such Copyrights may fall into the public
domain.
 
(b)            Such Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any Intellectual Property owned by such Grantor may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any Intellectual Property owned by such Grantor or such Grantor’s right to
register the same or to own and maintain the same; provided, that no such
notification shall be required hereunder with respect to any occurrence,
development, or state of facts that could not reasonably be expected to have a
material adverse effect on the value of the Intellectual Property, taken as a
whole.
 
(c)            Whenever any Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days (which time
period may be extended by the Administrative Agent in its sole discretion by
written notice to such Grantor) after the last day of the fiscal quarter in
which such filing occurs and provide the Administrative Agent with a written
supplement to Schedule 3.10 of this Agreement.  Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the security interest of the Secured
Parties in any material Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby, in
each case to the extent constituting Collateral.
 
15

--------------------------------------------------------------------------------

 
(d)            Such Grantor will take all reasonable and necessary steps, at
such Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
 
(e)            In the event that any Intellectual Property owned by a Grantor is
infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
violation, except, in each case, to the extent that the failure to do so could
not reasonably be expected to have a material adverse effect on the value of the
Intellectual Property constituting Collateral, taken as a whole.
 
SECTION 4.9   Investment Property; Partnership/LLC Interests
 
(a)            Without the prior written consent of the Administrative Agent, no
Grantor will vote to enable, or take any other action to permit, any applicable
Issuer directly owned by it to issue any Capital Stock or Partnership/LLC
Interests, except for those additional Capital Stock or Partnership/LLC
Interests that will be subject to the Security Interest granted herein in favor
of the Secured Parties; provided that no such additional Capital Stock or
Partnership/LLC Interests shall be required to be subject to such Security
Interest to the extent such additional Capital Stock or Partnership/LLC
Interests constitutes Excluded Property.  The Grantors will defend the right,
title and interest of the Administrative Agent in and to any Capital Stock and
Partnership/LLC Interests against the claims and demands of all Persons
whomsoever.
 
(b)            If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Subsidiary Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Investment Property
of such Subsidiary Issuer, or otherwise in respect thereof, (ii) any other
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights with a value in excess of
$1,000,000 individually or $5,000,000 in the aggregate in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (iii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer (other than as
permitted pursuant to the Credit Agreement), such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent, on behalf of the Secured Parties, in
accordance with the terms hereof; provided, however, that the foregoing shall
not apply to Excluded Property.
 
16

--------------------------------------------------------------------------------

 
(c)            Each Grantor and each Subsidiary Issuer hereby consents for all
purposes to the granting of the liens hereunder in any Partnership/LLC Interests
owned by each Grantor, including without limitation any restrictions on transfer
contained in any partnership agreement or limited liability company agreement to
which such Grantor or Subsidiary Issuer is a party.
 
SECTION 4.10   Further Assurances.  Upon the reasonable request of the
Administrative Agent for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, and at
the sole expense of such Grantor, such Grantor will (a) promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may so reasonably
request, including, without limitation, (i) the assignment of any Material
Contract and (ii) all applications, certificates, instruments, registration
statements, and all other documents and papers the Administrative Agent may
reasonably request and as may be required by law in connection with the
obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement and (b) with respect to Material
Government Contracts, use commercially reasonable efforts to promptly and duly
execute and deliver, and have recorded, such assignment agreements and notices
of assignment, in form and substance satisfactory to the Administrative Agent,
duly executed by any Grantors party to such Material Government Contract in
compliance with the Assignment of Claims Act (or analogous state Applicable Law)
and acknowledged in writing by the appropriate Governmental Authority, as the
Administrative Agent may so reasonably request; provided, that no provision of
this Section 4.10 shall require any Excluded Perfection Action.
 
ARTICLE V

REMEDIAL PROVISIONS
 
SECTION 5.1   General Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
may disclaim all warranties in connection with any sale or other disposition of
the Collateral, including, without limitation, all warranties of title,
possession, quiet enjoyment and the like.  The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  To the extent permitted by Applicable Law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder except to the extent any such claims, damages, or demands
result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted.  If any notice of a proposed sale or other disposition of
Collateral shall be required by Applicable Law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
 
17

--------------------------------------------------------------------------------

 
SECTION 5.2   Specific Remedies.
 
(a)            Upon the occurrence and during the continuance of an Event of
Default:
 
(i) the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a Security Interest that such Accounts and the Material
Contracts have been assigned to the Administrative Agent, for the benefit of the
Secured Parties;
 
ii) upon the request of the Administrative Agent, each Grantor shall forward to
the Administrative Agent, on the last Business Day of each week, deposit slips
related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;
 
18

--------------------------------------------------------------------------------

 
(iii) whenever any Grantor shall receive any cash, money, checks or any other
similar items of payment relating to any Collateral (including any Proceeds of
any Collateral), subject to the terms of any Permitted Liens, such Grantor
agrees that it will, within one (1) Business Day of such receipt, deposit all
such items of payment into a cash collateral account at the Administrative Agent
(the “Collateral Account”) and until such Grantor shall deposit such cash,
money, checks or any other similar items of payment in the Collateral Account,
such Grantor shall hold such cash, money, checks or any other similar items of
payment in trust for the Administrative Agent and the other Secured Parties and
as property of the Secured Parties, separate from the other funds of such
Grantor, and the Administrative Agent shall have the right in to transfer or
direct the transfer of the balance of each Deposit Account (other than amounts
on deposit therein that are specifically designated for the purpose of funding
payroll, payroll taxes and other compensation and benefits to employees) to the
Collateral Account.  All such Collateral and Proceeds of Collateral received by
the Administrative Agent hereunder shall be held by the Administrative Agent in
the Collateral Account as collateral security for all the Obligations and shall
not constitute payment thereof until applied as provided in Section 5.4;
 
(iv) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests included in the Collateral or other Proceeds paid
in respect of any such Investment Property, or Partnership/LLC Interests, and
any or all of any Investment Property, or Partnership/LLC Interests included in
the Collateral may, at the option of the Administrative Agent and the other
Secured Parties, be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (A)
all voting, corporate and other rights pertaining to such Investment Property,
or any such Partnership/LLC Interests at any meeting of shareholders, partners
or members of the relevant Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property, or Partnership/LLC Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of such Investment Property, or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, or Partnership/LLC Interests, and in connection
therewith, the right to deposit and deliver any and all of such Investment
Property, or Partnership/LLC Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing.  In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and (B)
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that each
Issuer shall be fully protected in so complying following receipt of such notice
and prior to notice that such Event of Default is no longer continuing, and (ii)
except as otherwise expressly permitted hereby, pay any dividends, distributions
or other payments with respect to any Investment Property, or Partnership/LLC
Interests directly to the Administrative Agent; and
 
19

--------------------------------------------------------------------------------

 
(v) the Administrative Agent shall be entitled to (but shall not be required
to):  (A) proceed to perform any and all obligations of the applicable Grantor
under any Material Contract and exercise all rights of such Grantor thereunder
as fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.
 
(b)            Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 5.2, each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, to the extent permitted in the Credit Agreement,
and to exercise all voting and other corporate, company and partnership rights
with respect to any Investment Property and Partnership/LLC Interests.
 
SECTION 5.3   Registration Rights.
 
(a)            Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Collateral of the type for
which it is necessary or advisable to have such Collateral registered under the
Securities Act (such Collateral, the “Restricted Securities Collateral”), by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
 
(b)            Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws.
 
20

--------------------------------------------------------------------------------

 
SECTION 5.4   Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply all or any part
of the Collateral or any Proceeds of the Collateral in payment in whole or in
part of the Obligations (after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements) in
accordance with Section 12.4 of the Credit Agreement.  Only after (i) the
payment by the Administrative Agent of any other amount required by any
provision of Applicable Law, including, without limitation, Section 9-610 and
Section 9-615 of the UCC and (ii) the payment in full of the Obligations (other
than any contingent indemnification obligations) and the termination of the
Commitments, shall the Administrative Agent account for the surplus, if any, to
any Grantor, or to whomever may be lawfully entitled to receive the same (if
such Person is not a Grantor).
 
SECTION 5.5   Waiver, Deficiency.  Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.
 
ARTICLE VI

THE ADMINISTRATIVE AGENT
 
SECTION 6.1   Appointment of Administrative Agent as Attorney-In-Fact.
 
(a)            Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon the occurrence and continuation of an
Event of Default:
 
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;
 
21

--------------------------------------------------------------------------------

 
(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
 
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;
 
(iv) execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
 
(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) license or assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Administrative Agent shall in its sole discretion determine; and (H)
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent was the absolute owner thereof for all purposes, and do, at
the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things that the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the other Secured Parties’ Security Interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
 
(b)            If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement in accordance with the provisions
of Section 6.1(a).
 
22

--------------------------------------------------------------------------------

 
(c)            The expenses of the Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement shall be payable by
such Grantor to the Administrative Agent on demand.
 
(d)            Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof in accordance with Section
6.1(a).  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the Security Interests created hereby are released.
 
SECTION 6.2   Duty of Administrative Agent.  The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of the Administrative Agent and
the other Secured Parties in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers.  The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective Related Parties shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction by a final
nonappealable judgment.
 
SECTION 6.3   Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting from or
arising out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.
 
ARTICLE VII

MISCELLANEOUS
 
SECTION 7.1   Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 14.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrower set forth in Section
14.1 of the Credit Agreement.
 
23

--------------------------------------------------------------------------------

 
SECTION 7.2   Amendments, Waivers and Consents.  None of the terms or provisions
of this Agreement may be amended, supplemented or otherwise modified, nor may
they be waived, nor may any consent be given, except in accordance with Section
14.11 of the Credit Agreement.
 
SECTION 7.3   Expenses, Indemnification, Waiver of Consequential Damages, etc.
 
(a)            Each Grantor hereby agrees, jointly and severally, that it shall
comply with the provisions of Section 15 of the Guaranty Agreement, which are
incorporated by reference, mutatis mutandis, as if fully set forth herein.
 
(b)            Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by Applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter-of-Credit or the use of the proceeds thereof.
 
(c)            No Indemnitee referred to in this Section 7.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(d)            All amounts due under this Section 7.3 shall be payable promptly
after demand therefor.
 
(e)            Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.
 
SECTION 7.4   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Grantor to the same extent a Lender could do so under Section 14.3 of the Credit
Agreement.  The rights of each Secured Party and its respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Secured Party or its respective Affiliates may
have.  Each Secured Party agrees to notify such Grantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
 
24

--------------------------------------------------------------------------------

 
SECTION 7.5   Governing Law; Jurisdiction; Venue; Service of Process.
 
(a)            Governing Law.  This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), without reference to the
conflicts of law principles thereof.
 
(b)            Submission to Jurisdiction.  Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any other
Secured Party may otherwise have to bring any action, litigation or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
 
(c)            Waiver of Venue.  Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)            Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 14.1 of the
Credit Agreement.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
 
(e)            Appointment of the Borrower as Agent for the Grantors.  Each
Grantor hereby irrevocably appoints and authorizes the Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Borrower of any summons, notice or other similar item shall be
deemed effective receipt by each Grantor and its Subsidiaries.
 
SECTION 7.6   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.
 
25

--------------------------------------------------------------------------------

 
SECTION 7.7   Injunctive Relief.  Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties.  Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
 
SECTION 7.8   No Waiver By Course of Conduct; Cumulative Remedies.  The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent or any other Secured Party of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Default or Event of Default.  A waiver by the Administrative Agent
or any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion. 
No course of dealing between any Grantor, the Administrative Agent or any
Secured Party or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any other Loan
Document or to constitute a waiver of any Default or Event of Default.
 
SECTION 7.9   Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Grantor may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the other Lenders (except as
otherwise provided by the Credit Agreement).
 
26

--------------------------------------------------------------------------------

 
SECTION 7.10   Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
 
SECTION 7.11   Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
 
SECTION 7.12   Integration.  This Agreement, any Hedging Agreement between the
Borrower and a Secured Party and the other Loan Documents, and any separate
letter agreements with respect to fees, constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, written or oral, relating to the
subject matter hereof.  In the event of any conflict between the provisions of
this Agreement and those of the Credit Agreement, the provisions of the Credit
Agreement shall control, and in the event of any conflict between the provisions
of this Agreement and any other Security Documents, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the other Secured Parties in
any other Loan Document shall not be deemed a conflict with this Agreement.
 
SECTION 7.13   Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
SECTION 7.14   Acknowledgements.
 
(a)            Each Grantor hereby acknowledges that:
 
(i) it has received a copy of the Credit Agreement and has reviewed and
understands same;
 
(ii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
27

--------------------------------------------------------------------------------

 
(iii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.
 
(b)            Each Issuer party to this Agreement acknowledges receipt of a
copy of this Agreement and agrees to be bound thereby and to comply with the
terms thereof insofar as such terms are applicable to it.  Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
 
SECTION 7.15   Releases.
 
(a)            Subject to Section 13.9 of the Credit Agreement, at such time as
the Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Cash Management Agreements or Hedging
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall have been paid in full
in cash and the Commitments have been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
 
(b)            Subject to Section 13.9 of the Credit Agreement, if any of the
Collateral shall be sold or otherwise disposed of by any Grantor in a
transaction permitted by the Loan Documents, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable to
evidence the release of the Liens created hereby on such Collateral.  In the
event that all the Capital Stock of any Grantor that is a Subsidiary of the
Borrower shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the request of the Borrower and at
the expense of the Grantors, such Grantor shall be released from its obligations
hereunder; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and a
description of the sale or other disposition in reasonable detail, together with
a certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
 
(c)            If any Grantor shall cease to be a Restricted Subsidiary as a
result of a transaction permitted under the Credit Agreement, then, at the
request of the Company and at the expense of the Grantors, such Grantor shall be
released from its obligations hereunder and shall no longer be a party to this
Agreement. The Administrative Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable evidencing such release and the fact
that such Grantor is no longer a party to this Agreement.
 
28

--------------------------------------------------------------------------------

 
SECTION 7.16   Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 9.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
 
SECTION 7.17   All Powers Coupled With Interest.  All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Cash Management Agreements
or Hedging Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.
 
SECTION 7.18   Secured Parties.  Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates and Related Parties shall be entitled to all of the rights,
benefits and immunities conferred under Article XIII of the Credit Agreement.
 
SECTION 7.19   Amendment and Restatement: No Novation; Confirmation.  This
Agreement constitutes an amendment and restatement of that certain Amended and
Restated Collateral Agreement dated as of March 19, 2014 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Agreement”) and made by the Borrower and certain of its
Subsidiaries, as grantors, in favor of Wells Fargo Bank, National Association,
as Administrative Agent for the benefit of the Secured Parties, and is not a
novation thereof. Each Grantor (i) affirms that each of the Liens granted in or
pursuant to the Existing Agreement are valid and subsisting and (ii) agrees that
this Agreement shall in no manner impair or otherwise adversely affect any of
the Liens granted in or pursuant to the Existing Agreement.

 
 
[Signature Pages to Follow]
 
29

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 
 
 
JACK IN THE BOX INC., as Grantor
 
 
 
 
 
 
 
By:
/s/ Paul D. Melancon
 
Name:
Paul D. Melancon
 
Title:
Senior Vice President Finance, Controller
and Treasurer


 

  JBX GENERAL PARTNER LLC, as Grantor and Subsidiary Issuer            By:  Jack
in the Box Inc.,
as sole member             By:  /s/ Paul D. Melancon      Name:   Paul D.
Melancon      Title:  Senior Vice President Finance,
Controller and Treasurer 

 



  JBX LIMITED PARTNER LLC, as Grantor and Subsidiary Issuer            By: 
Jack in the Box Inc.,
as sole member 
            By:  /s/ Paul D. Melancon      Name:   Paul D. Melancon      Title: 
Senior Vice President Finance,
Controller and Treasurer 

 


[Signature Pages Continued]
 
 
Jack in the Box Inc.
Second Amended and Restated Collateral Agreement (2016)
Signature Page
 

--------------------------------------------------------------------------------

 

  JACK IN THE BOX EASTERN DIVISION L.P., as Grantor and Subsidiary Issuer       
      By: 
JBX General Partner LLC,
as general partner 
              By:  Jack in the Box Inc.,
as sole member               By:  /s/ Paul D. Melancon        Name:  Paul D.
Melancon       Title:  Senior Vice President Finance,
Controller and Treasurer 

 
 

  QDOBA RESTAURANT CORPORATION, as Grantor and Subsidiary Issuer               
By:  /s/ Keith M. Guilbault    Name: Keith M. Guilbault    Title:  President and
Treasurer 

 
 

  FOODMAKER INC., as Subsidiary Issuer                By:  /s/ Paul D. Melancon 
  Name:  Paul D. Melancon    Title:  Vice President and Treasurer 

 
 

  FOODMAKER INTERNATIONAL FRANCHISING, INC., as Subsidiary Issuer               
By:  /s/ Paul D. Melancon    Name:  Paul D. Melancon    Title:  Vice President
and Treasurer 

 
 
[Signature Pages Continued]
 
 
Jack in the Box Inc.
Second Amended and Restated Collateral Agreement (2016)
Signature Page
 

--------------------------------------------------------------------------------

 

  JIB STORED VALUE CARDS, LLC, as Subsidiary Issuer            By:  
Jack in the Box Inc.,
as sole member 
            By:  /s/ Paul D. Melancon      Name:   Paul D. Melancon      Title: 
Senior Vice President Finance,
Controller and Treasurer 

 
 

  QDOBA OF CANADA INC., as Subsidiary Issuer                By:  /s/ Paul D.
Melancon    Name:  Paul D. Melancon    Title:  Vice President, Treasurer and
Controller 

 



  QMG STORED VALUE CARDS, LLC, as Subsidiary Issuer            By:  
Qdoba Restaurant Corporation,
as sole member 
            By:  /s/ Keith M. Guilbault      Name:  Keith M. Guilbault     
Title:  President and Treasurer 

 



  QRC OF KANSAS, LLC, as Subsidiary Issuer            By: 
Qdoba Restaurant Corporation,
as sole member 
            By:  /s/ Keith M. Guilbault      Name:  Keith M. Guilbault     
Title:  President and Treasurer 

 
 
[Signature Pages Continued]
 
 
Jack in the Box Inc.
Second Amended and Restated Collateral Agreement (2016)
Signature Page
 

--------------------------------------------------------------------------------


 

  WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent               
By:  /s/ Darcy McLaren    Name:  Darcy McLaren    Title:  Director 

 
 
Jack in the Box Inc.
Second Amended and Restated Collateral Agreement (2016)
Signature Page
 

--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT
DISCLOSURE SCHEDULES



Schedule 3.6 Exact Legal Name; Jurisdiction of Organization; Taxpayer
Identification Number; Registered Organization Number; Mailing Address; and
Chief Executive Office

Schedule 3.9 Commercial Tort Claims

Schedule 3.10 Intellectual Property

Schedule 3.11 Investment Property and Partnership/LLC Interests

Schedule 3.12 Instruments

Schedule 3.13 Government Contracts

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.6
to
Collateral Agreement


Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office


Exact Legal Name:
Jurisdiction of Organization:
Taxpayer Identification Number:
Registered Organization Number:
Mailing Address:
Principal Place of Business
Chief Executive Office:
Book and Records Location:
Jack in the Box Inc.
Delaware
95-2698708
0773942
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
8690 Balboa Avenue, San Diego, CA 92123
Exact Legal Name:
Jurisdiction of Organization:
Taxpayer Identification Number:
Registered Organization Number:
Mailing Address:
Principal Place of Business
Chief Executive Office:
Book and Records Location:
Jack in the Box Eastern Division L.P
Texas
33-0937000
142380-10
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
8690 Balboa Avenue, San Diego, CA 92123
Exact Legal Name:
Jurisdiction of Organization:
Taxpayer Identification Number:
Registered Organization Number:
Mailing Address:
Principal Place of Business
Chief Executive Office:
Book and Records Location:
JBX General Partner LLC
Delaware
33-0936993
33-00102
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
8690 Balboa Avenue, San Diego, CA 92123
Exact Legal Name:
Jurisdiction of Organization:
Taxpayer Identification Number:
Registered Organization Number:
Mailing Address:
Principal Place of Business
Chief Executive Office:
Book and Records Location:
JBX Limited Partner LLC
Delaware
47-5122207
33-00104
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
8690 Balboa Avenue, San Diego, CA 92123
Exact Legal Name:
Jurisdiction of Organization:
Taxpayer Identification Number:
Registered Organization Number:
Mailing Address:
Principal Place of Business
Chief Executive Office:
Book and Records Location:
Acquisitions in past five (5) years:
Qdoba Restaurant Corporation
Colorado
84-1480725
19981194901
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
9330 Balboa Avenue, San Diego, CA 92123
8690 Balboa Avenue, San Diego, CA 92123
Merged with Qdoba Restaurant Corporation, a Delaware corporation (9/27/15)

 
 
Schedule 3.6
Second Amended and Restated Collateral Agreement

--------------------------------------------------------------------------------



SCHEDULE 3.9
to
Collateral Agreement


Commercial Tort Claims


Jack in the Box Inc. v. Mehta, Case No. 4:13-cv-04444-EJD, Filed September 25,
2013 (N.D. Cal.)
 
 
Schedule 3.9
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.10
to
Collateral Agreement


Intellectual Property


Trademarks


Country
Mark
Serial Number/
Filing Date
Registration Number/
Registration Date
Owner
Date Affidavit of Use
/Renewal Due
Affidavit of Use
/Renewal Filed
Australia
JACK IN THE BOX
Appl. No. 380635
Filing Date 9/6/1982
Reg. No. 380635
Reg. Date 9/6/1982
Jack in the Box Inc.
Renewal due 9/6/2023
N/A
Australia
JACK IN THE BOX
Appl. No. 279608
Filing Date 6/27/1974
Reg. No. 279608
Reg. Date 6/27/1974
Jack in the Box Inc.
Renewal due 6/27/2019
N/A
Brazil
JACK IN THE BOX
Appl. No. 819825140
Filing Date 2/18/1997
Reg. No. 819825140
Reg. Date 7/20/1999
Jack in the Box Inc.
Renewal due 7/20/2019
N/A
Brazil
JACK IN THE BOX
Appl. No. 818393130
Filing Date 3/22/1995
Reg. No. 818393130
Reg. Date 9/30/1997
Jack in the Box Inc.
Renewal due 9/30/2017
N/A
Canada
JACK IN THE BOX
Appl. No. 326225
Filing Date 9/26/1969
Reg. No. TMA171,344
Reg. Date 9/18/1970
Jack in the Box Inc.
Renewal due 9/18/2030
N/A
Canada
[jack_clown.jpg]
Appl. No. 369286
Filing Date 10/29/1973
Reg. No. TMA225,085
Reg. Date 12/30/1977
Jack in the Box Inc.
Renewal due 12/30/2022
N/A
Chile
JACK IN THE BOX
Appl. No. 1032959
Filing Date 11/9/2012
Reg. No. 1040563
Reg. Date 9/12/2013
Jack in the Box, Inc.
Renewal due 9/12/2023
N/A
China
JACK IN THE BOX
Appl. No. 931880
Filing Date 3/21/1995
Reg. No. 931880
Reg. Date 1/14/1997
Jack in the Box Inc.
Renewal due 1/13/2017
N/A
China
JACK IN THE BOX
Appl. No. 926274
Filing Date 3/21/1995
Reg. No. 926274
Reg. Date 1/7/1997
Jack in the Box Inc.
Renewal due 1/6/2017
N/A
China
JACK IN THE BOX
Appl. No. 930110
Filing Date 3/21/1995
Reg. No. 930110
Reg. Date 1/14/1997
Jack in the Box Inc.
Renewal due 1/13/2017
N/A
China
JACK IN THE BOX
Appl. No. 903216
Filing Date 3/21/1995
Reg. No. 903216
Reg. Date 11/21/1996
Jack in the Box Inc.
Renewal due 11/20/2016
N/A

 


Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 
Country
 
Mark
 
Serial Number/
Filing Date
Registration Number/
Registration Date
Owner
Date Affidavit of Use
/Renewal Due
Affidavit of Use
/Renewal Filed
China
[jack_china.jpg]
Appl. No. 1013607
Filing Date 10/27/1995
Reg. No. 1013607
Reg. Date 5/21/1997
Jack in the Box Inc.
Renewal due 5/20/2017
N/A
Colombia
JACK IN THE BOX
Appl. No. 95 1634
Filing Date 1/18/1995
Reg. No. 207585
Reg. Date 12/27/2007
Jack in the Box Inc.
Renewal due 1/29/2018
N/A
Madrid/IR
Designated country: EU
JACK IN THE BOX
Reg. No. 1108721
Reg. Date 1/13/2012
Jack in the Box
Renewal due 1/13/2022
N/A
Macao
[jack_macao.jpg]
Appl. No. 10918-M
Filing Date 5/31/1991
Reg. No. P/10814
Reg. Date 9/9/1997
Jack in the Box Inc.
Renewal due 9/9/2021
N/A
Mexico
JACK IN THE BOX
Appl. No. 298210
Filing Date 8/13/1997
Reg. No. 635019
Reg. Date 12/1/1999
Jack in the Box Inc.
Renewal due 6/13/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 296209
Filing Date 5/27/1997
Reg. No. 638494
Reg. Date 1/26/2000
Jack in the Box Inc.
Renewal due 5/27/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 296208
Filing Date 5/27/1997
Reg. No. 667652
Reg. Date 8/16/2000
Jack in the Box Inc.
Renewal due 5/27/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 298660
Filing Date 6/18/1997
Reg. No. 635027
Reg. Date 12/1/1999
Jack in the Box Inc.
Renewal due 6/18/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 298859
Filing Date 6/18/1997
Reg. No. 635026
Reg. Date 12/1/1999
Jack in the Box Inc.
Renewal due 6/18/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 293661
Filing Date 6/18/1997
Reg. No. 635028
Reg. Date 12/1/1999
Jack in the Box Inc.
Renewal due 6/18/2017
N/A
Mexico
JACK IN THE BOX & Design
Appl. No. 298658
Filing Date 6/18/1997
Reg. No. 635025
Reg. Date 12/1/1999
Jack in the Box Inc.
Renewal due 6/18/2017
N/A
New Zealand
JACK IN THE BOX
Appl. No. 983478
Filing Date 8/27/2013
Reg. No. 983478
Reg. Date 2/28/2014
Jack in the Box Inc.
Renewal due 8/27/2023
N/A
Peru
JACK IN THE BOX
Appl. No. 233171-2005
Filing Date 11/29/1994
Reg. No. S00006039
Reg. Date 5/23/1995
Jack in the Box Inc.
Renewal was due 5/23/2015
Filed
Singapore
JACK IN THE BOX
Appl. No. T9505747F
Filing Date 6/24/1995
Reg. No. T9505747F
Reg. Date 6/24/1995
Jack in the Box Inc.
Renewal due 6/24/2025
N/A
Taiwan
JACK IN THE BOX
Appl. No. 085048924
Filing Date 9/26/1996
Reg. No. 00101033
Reg. Date 6/16/1998
Jack in the Box Inc.
Renewal due 6/15/2018
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country  Mark 
Serial Number/
Filing Date 
Registration Number/
Registration Date 
Owner 
Date Affidavit of Use
/Renewal Due 
Affidavit of Use
/Renewal Filed 
Taiwan
[jack_taiwan.jpg]
Appl. No. 085048925
Filing Date 9/26/1996
Reg. No. 00101101
Reg. Date 6/16/1998
Jack in the Box Inc.
Renewal due 6/15/2018
N/A
USA
[jack_usa1.jpg]
Serial No. 74/352,406
Filing Date 1/25/1993
Reg. No. 1,806,576
Reg. Date 11/23/1993
Jack in the Box Inc.
Renewal due 11/23/2023
N/A
USA
[jack_usaclown1.jpg]
Serial No. 74/651,928
Filing Date 3/27/1995
Reg. No. 2,099,851
Reg. Date 9/23/1997
Jack in the Box Inc.
Renewal due 9/23/2017
N/A
USA
[jack_usaclown2.jpg]
Serial No. 75/304,387
Filing Date 6/9/1997
Reg. No. 2,258,516
Reg. Date 7/6/1999
Jack in the Box Inc.
Renewal due 7/6/2019
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country  Mark 
Serial Number/
Filing Date  
Registration Number/
Registration Date  Owner  Date Affidavit of Use
/Renewal Due  Affidavit of Use
/Renewal Filed  
USA
[jack_usaclown3.jpg]
Serial No. 75/574,135
Filing Date 10/20/1998
Reg. No. 2,305,980
Reg. Date 1/4/2000
Jack in the Box Inc.
Renewal due 1/4/2020
N/A
USA
[jack_breakfast1.jpg]
Serial No. 86/842,240
Filing Date 12/8/2015
Pending
Jack in the Box, Inc.
Pending
N/A
USA
[jack_breakfast2.jpg]
Serial No. 86/863,371
Filing Date 12/31/2015
Reg. No. 5,012,940
Reg. Date 8/2/2016
Jack in the Box, Inc.
Declaration of Use
due 8/2/2022
N/A
USA
[jack_breakfast3.jpg]
Serial No. 86/831,015
Filing Date 11/24/2015
Reg. No. 5,011,928
Reg. Date 8/2/2016
Jack in the Box, Inc.
Declaration of Use
due 8/2/2022
N/A
USA
[jack_new1.jpg]
Serial No. 77/710,058
Filing Date 4/8/2009
Reg. No. 4,276,035
Reg. Date 1/15/2013
Jack in the Box, Inc.
Declaration of Use
due 1/15/2019
N/A
USA
[jack_new2.jpg]
Serial No. 77/710,086
Filing Date 4/8/2009
Reg. No. 3,701,423
Reg. Date 10/27/2009
Jack in the Box, Inc.
Renewal due 10/27/2019
N/A
USA
[jack_new3.jpg]
Serial No. 77/710,074
Filing Date 4/8/2009
Reg. No. 3,783,515
Reg. Date 5/4/2010
Jack in the Box, Inc.
Renewal due 5/4/2020
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country  Mark  
Serial Number/
Filing Date  
Registration Number/
Registration Date   Owner   Date Affidavit of Use
/Renewal Due   Affidavit of Use
/Renewal Filed   
USA
[jack_latenight1.jpg]
Serial No. 78/494,359
Filing Date 10/4/2004
Reg. No. 3,078,803
Reg. Date 4/11/2006
Jack in the Box, Inc.
Renewal due 4/11/2016
Not renewed.
USA
[jack_tiny.jpg]
Serial No. 78/374,703
Filing Date 2/26/2004
Reg. No. 2,979,861
Reg. Date 7/26/2005
Jack in the Box, Inc.
Renewal due 7/26/2025
N/A
USA
BONUS JACK
Serial No. 85/429,922
Filing Date 9/22/2011
Reg. No. 4,240,504
Reg. Date 11/13/2012
Jack in the Box, Inc.
Declaration of Use
due 11/13/2018
N/A
USA
BREAKFAST JACK
Serial No. 73/030,067
Filing Date 8/20/1974
Reg. No. 1,024,777
Reg. Date 11/11/1975
Jack in the Box, Inc.
Renewal due 11/11/2025
N/A
USA
BRUNCHFAST
Serial No. 87/050,735
Filing Date 5/26/2016
Pending
Jack in the Box, Inc.
Pending
N/A
USA
DOUBLE JACK
Serial No. 86/805,463
Filing Date 10/30/2015
Reg. No. 4,996,612
Reg. Date 7/12/2016
Jack in the Box
Declaration of Use
due 10/30/2021
N/A
USA
EXTREME SAUSAGE
Serial No. 76/100,658
Filing Date 7/31/2000
Reg. No. 2,496,050
Reg. Date 10/9/2001
Jack in the Box Inc.
Renewal due 10/9/2021
N/A
USA
JACK
Serial No. 73/144,741
Filing Date 10/14/1977
Reg. No. 1,139,000
Reg. Date 8/26/1980
Jack in the Box Inc.
Renewal due 8/26/2020
N/A
USA
[jack_cash.jpg]
Serial No. 78/758,233
Filing Date 11/21/2005
Reg. No. 3,158,307
Reg. Date 10/17/2006
Jack in the Box Inc.
Renewal due 10/17/2026
N/A
USA
JACK IN THE BOX
Serial No. 72/103,015
Filing Date 8/19/1960
Reg. No. 722,380
Reg. Date 10/3/1961
Jack in the Box Inc.
Renewal due 10/3/2021
N/A
USA
JACK IN THE BOX
Serial No. 72/268,652
Filing Date 4/10/1967
Reg. No. 841,334
Reg. Date 12/26/1967
Jack in the Box Inc.
Renewal due 12/26/2017
N/A
USA
JACK IN THE BOX
Serial No. 72/284,066
Filing Date 11/3/1967
Reg. No. 848,246
Reg. Date 4/30/1968
Jack in the Box Inc.
Renewal due 4/30/2018
N/A
USA
JACK IN THE BOX
Serial No. 74/576,248
Filing Date 9/20/1994
Reg. No. 1,957,318
Reg. Date 2/20/1996
Jack in the Box, Inc.
Renewal due 2/20/2026
N/A
USA
JACK'S BACK
Serial No. 74/601,756
Filing Date 11/21/1994
Reg.  No. 2,084,354
Reg. Date 7/29/1997
Jack in the Box Inc.
Renewal due 7/29/2017
N/A
USA
JACK'S GEAR
Serial No. 76/169,397
Filing Date 11/21/2000
Reg. No. 3,585,063
Reg. Date 3/10/2009
Jack in the Box Inc.
Renewal due 3/10/2019
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country  Mark   Serial Number/
Filing Date   Registration Number/
Registration Date   Owner   Date Affidavit of Use
/Renewal Due   Affidavit of Use
/Renewal Filed  
USA
JACK’S MUNCHIE MEAL
Serial No. 86/067,945
Filing Date 9/18/2013
Reg. No. 4,571,153
Reg. Date 7/22/2014
Jack in the Box Inc.
Declaration of Use
due 7/22/2020
N/A
USA
JACK'S SPICY CHICKEN
Serial No. 75/538,644
Filing Date 8/18/1998
Reg. No. 2,294,341
Reg. Date 11/23/1999
Jack in the Box Inc.
Renewal due 11/23/2019
N/A
USA
JUMBO JACK
Serial No. 72/408,512
Filing Date 11/23/1971
Reg. No. 1,016,137
Reg. Date 7/15/1975
Jack in the Box Inc.
Renewal due 7/15/2025
N/A
USA
MONSTER TACO
Serial No. 86/019,729
Filing Date 7/25/2013
Pending
Jack in the Box, Inc.
Pending
N/A
USA
RANDOM ACTS OF BREAKFAST
Serial No. 86/842,247
Filing Date 12/8/2015
Pending
Jack in the Box, Inc.
Pending
N/A
USA
SOURDOUGH JACK
Serial No. 75/225,126
Filing Date 1/13/1997
Reg. No. 2,202,037
Reg. Date 11/3/1998
Jack in the Box, Inc.
Renewal due 11/3/2018
N/A
USA
WE DON’T MAKE IT 'TIL YOU ORDER IT
Serial No. 75/809,223
Filing Date 9/27/1999
Reg. No. 2,355,424
Reg. Date 6/6/2000
Jack in the Box, Inc.
Renewal due 6/6/2020
N/A
Australia
QDOBA
Appl. No. 1563942
Filing Date 5/24/2013
Reg. No. 1563942
Reg. Date 5/24/2013
Qdoba Restaurant Corporation
Renewal due 4/23/2022
N/A
Canada
CHOOSE FLAVOR
Appl. No. 1758820
Filing Date 12/10/2015
Published
Qdoba Restaurant Corporation
Published
N/A
Canada
NAKED BURRITO
Appl. No. 1322281
Filing Date 10/31/2006
Reg. No. TMA752,528
Reg. Date 11/9/2009
Qdoba Restaurant Corporation
Renewal due 11/9/2024
N/A
Canada
QDOBA
Appl. No. 1322275
Filing Date 10/31/2006
Reg. No. TMA752,530
Reg. Date 11/9/2009
Qdoba Restaurant Corporation
Renewal due 11/9/2024
N/A
Canada
[qdoba.jpg]
Appl. No. 1769933
Filing Date 2/29/2016
Pending
Qdoba Restaurant Corporation
Pending
N/A
Canada
QDOBA MEXICAN EATS
Appl. No. 1716085
Filing Date 2/20/2015
Allowed
Qdoba Restaurant Corporation
Registration fee due
by 2/20/2018
N/A
Canada
[qdoba1.jpg]
Appl. No. 1716079
Filing Date 2/20/2015
Allowed
Qdoba Restaurant Corporation
Registration fee due
by 2/20/2018
N/A
Canada
QDOBA MEXICAN GRILL
Appl. No. 1322278
Filing Date 10/31/2006
Reg. No. TMA752,529
Reg. Date 11/9/2009
Qdoba Restaurant Corporation
Renewal due 11/9/2024
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country   Mark   Serial Number/
Filing Date  Registration Number/
Registration Date   Owner  Date Affidavit of Use
/Renewal Due   Affidavit of Use
/Renewal Filed  
Canada
[qdoba3.jpg]
Appl. No. 1519234
Filing Date 3/15/2011
Reg. No. TMA848,897
Reg. Date 4/18/2013
Qdoba Restaurant Corporation
Renewal due 4/18/2028
N/A
Canada
[qdoba4.jpg]
Appl. No. 1322497
Filing Date 11/1/2006
Reg. No. TMA752,527
Reg. Date 11/9/2009
Qdoba Restaurant Corporation
Renewal due 11/9/2024
N/A
Canada
QDOBA REWARDS
Appl. No. 1519236
Filing Date 3/15/2011
Reg. No. TMA848,898
Reg. Date 4/18/2013
Qdoba Restaurant Corporation
Renewal due 4/18/2028
N/A
Canada
QUESOFY
Appl. No. 1623962
Filing Date 4/25/2013
Reg. No. TMA900,698
Reg. Date 4/9/2015
Qdoba Restaurant Corporation
Renewal due 4/9/2030
N/A
Canada
[jack_cactus1.jpg]
Appl. No. 1519233
Filing Date 3/15/2011
Reg. No. TMA848,896
Reg. Date 4/18/2013
Qdoba Restaurant Corporation
Renewal due 4/18/2028
N/A
Canada
[jack_cactus2.jpg]
Appl. No. 1322494
Filing Date 11/1/2006
Reg. No. TMA754,366
Reg. Date 12/2/2009
Qdoba Restaurant Corporation
Renewal due 12/2/2024
N/A
Madrid/IR
Designated countries:
AU, CN,
EU, JP, KR
QDOBA
 
Reg. No. 1120684
Reg. Date 4/23/2012
Qdoba Restaurant Corporation
Renewal due 4/23/2022
N/A
Madrid/IR
Designated country: EU
QDOBA MEXICAN GRILL

 
Reg. No. 1122648
Reg. Date 4/23/2012
Qdoba Restaurant Corporation
Renewal due 4/23/2022
N/A
New Zealand
QDOBA MEXICAN GRILL
Appl. No. 957169
Filing Date 4/12/2012
Reg. No. 957169
Reg. Date 10/16/2012
Qdoba Restaurant Corporation
Renewal due 4/12/2022
N/A
USA
BURRITO BOREDOM
Serial No. 85/146,825
Filing Date 10/6/2010
Reg. No. 3,984,638
Reg. Date 6/28/2011
Qdoba Restaurant Corporation
Declaration of Use
due 6/28/2017
N/A
USA
CHOOSE FLAVOR
Serial No. 86/661,441
Filing Date 6/12/2015
Reg. No. 4,994,684
Reg. Date 7/5/2016
Qdoba Restaurant Corporation
Declaration of Use
due 7/5/2022
N/A
USA
FOOD LOVERS FIGHTING BURRITO BOREDOM
Serial No. 85/149,744
Filing Date 10/11/2010
Reg. No. 3,973,848
Reg. Date 6/7/2011
Qdoba Restaurant Corporation
Declaration of Use
due 6/7/2017
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Country  Mark   Serial Number/
Filing Date   Registration Number/
Registration Date  Owner  Date Affidavit of Use
/Renewal Due   Affidavit of Use
/Renewal Filed  
USA
[burritolovers.jpg]
Serial No. 85/149,750
Filing Date 10/11/2010
Reg. No. 3,973,849
Reg. Date 6/7/2011
Qdoba Restaurant Corporation
Declaration of Use
due 6/7/2017
N/A
USA
KNOCKOUT TACOS
Serial No. 86/548,616
Filing Date 2/27/2015
Reg. No. 4,830,983
Reg. Date 10/13/2015
Qdoba Restaurant Corporation
Declaration of Use
due 10/13/2021
N/A
USA
NAKED BURRITO
Serial No. 76/471,448
Filing Date 11/20/2002
Reg. No. 2,831,477
Reg. Date 4/13/2004
Qdoba Restaurant Corporation
Renewal due 4/13/2024
N/A
USA
QDOBA
Serial No. 75/841,758
Filing Date 11/5/1999
Reg. No. 2,462,773
Reg. Date 6/19/2001
Qdoba Restaurant Corporation
Renewal due 6/19/2021
N/A
USA
[qdoba.jpg]
Serial No. 86/772,766
Filing Date 9/29/2015
Reg. No. 4,964,072
Reg. Date 5/24/2016
Qdoba Restaurant Corporation
Declaration of Use
due 5/24/2022
N/A
USA
QDOBA MEXICAN EATS
Serial No. 86/372,604
Filing Date 8/20/2014
Reg. No. 4,819,478
Reg. Date 9/22/2015
Qdoba Restaurant Corporation
Declaration of Use
due 9/22/2021
N/A
USA
[qdoba1.jpg]
Serial No. 86/372,563
Filing Date 8/20/2014
Reg. No. 4,833,275
Reg. Date 10/13/2015
Qdoba Restaurant Corporation
Declaration of Use
due 10/13/2021
N/A
USA
QDOBA MEXICAN GRILL
Serial No. 75/841,760
Filing Date 11/5/1999
Reg. No. 2,452,146
Reg. Date 5/15/2001
Qdoba Restaurant Corporation
Renewal due 5/15/2021
N/A
USA
[qdoba4.jpg]
Serial No. 75/922,440
Filing Date 2/18/2000
Reg. No. 2,574,316
Reg. Date 5/28/2002
Qdoba Restaurant Corporation
Renewal due 5/28/2022
N/A
USA
[qdoba2.jpg]
Serial No. 85/496,188
Filing Date 12/15/2011
Reg. No. 4,227,729
Reg. Date 10/16/2012
Qdoba Restaurant Corporation
Declaration of Use
due 10/16/2018
N/A
USA
QUESOFY
Serial No. 85/770,754
Filing Date 11/2/2012
Reg. No. 4,344,272
Reg. Date 5/28/2013
Qdoba Restaurant Corporation
Declaration of Use
due 5/28/2019
N/A
USA
WHAT ARE YOU GOING TO LOVE AT QDOBA?
Serial No. 78/785,176
Filing Date 1/4/2006
Reg. No. 3,162,726
Reg. Date 10/24/2006
Qdoba Restaurant Corporation
Renewal due 10/24/2016
N/A
USA
[jack_cactus2.jpg]
Serial No. 76/537,807
Filing Date 8/15/2003
Reg. No. 2,876,701
Reg. Date 8/24/2004
Qdoba Restaurant Corporation
Renewal due 8/24/2024
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------



Patents


None.




Copyrights


Owner
Title
Registration
Number
Registration Date
Publication
Date
Creation Date
Author
Subject Matter
Jack in the Box, Inc.
‘70’s Jack 1999
VA0001097612
7/30/2001
1/11/1999
1999
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box, Inc.
Annual Report Jack 1999
VA0001097614
7/30/2001
1/11/1999
1999
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
[Architectural Plans Number 1]
VAu000013582
11/14/1979
N/A
1978
N/A
N/A
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
[Architectural Plans Number 2]
VAu000013581
11/14/1979
N/A
1978
N/A
N/A

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 
Owner
 
Title
 
Registration
Number
Registration Date
Publication
Date
Creation Date
Author
 
Subject Matter
 
Jack in the Box, Inc.
Astronaut Jack 2000
VA0001097616
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box, Inc.
Clown Head Design
VA0000941864
9/8/1998
4/10/1995
1995
Chiat/Day,
employer for hire
Computer graphic
Jack in the Box, Inc.
Dog Sled Jack 2000
VA0001097619
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
DOS Data Save/Load System
TXu000308937
1/11/1988
N/A
1987
N/A
Printout
Jack in the Box, Inc.
Fishing Jack
VA0001015759
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
Food Cost Control
System
TXu000292606
8/19/1987
N/A
1987
N/A
Printout
Jack in the Box, Inc.
Hawaii Jack 1999
VA0001097615
7/30/2001
1/11/1999
1999
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box, Inc.
Hockey Jack 2000
VA0001097618
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
Jack in the Box Facility Services Information Systems, FSIS
TXu000742278
6/4/1996
N/A
1996
N/A
Computer program
Jack in the Box, Inc.
Jack in the Box “Jack”
Full Body
VA0001242034
3/23/2004
1/10/1995
1995
Artwork: Chiat/Day Inc., employer for hire
Drawing
Jack in the Box, Inc.
Jack in the Box
“Jack’d Up”
Building Design
VAu000619785
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
Architectural work

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Owner  Title  Registration
Number  Registration Date  Publication
Date  Creation Date  Author  Subject Matter 
Jack in the Box, Inc.
Jack in the Box
“Jackster” Building Design
VAu000619784
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
Architectural work
Jack in the Box, Inc.
Jack in the Box
“Jackster” Design Drawings
VAu000619779
3/23/2004
N/A
2003
Artwork & architectural work: Brand Architecture, Inc., employer for hire
Architectural drawing
Jack in the Box, Inc.
Jack in the Box “Jax” Building Design
VAu000619778
3/23/2004
N/A
2003
Artwork & architectural work: Brand Architecture, Inc., employer for hire
Architectural work
Jack in the Box, Inc.
[Jack in the Box
Profile Jack Head]
VA0001242035
3/23/2004
8/20/1998
1998
Artwork: Kowloon Wholesale Seafood Corporation d.b.a. Weapon Marketing,
employer for hire
Drawing
Jack in the Box, Inc.
Jack with Flag 1999
VA0001097613
7/30/2001
1/11/1999
1999
Promotional Partner, Inc., employer for hire
Plastic toy
Jack in the Box, Inc.
Jack with Golf Club
VA0000959098
11/4/1998
12/28/1997
1997
Promotional Partners, Inc., employer for hire
Toy
Jack in the Box, Inc.
Jack with Hamburger
VA0000959099
11/4/1998
12/28/1997
1997
Promotional Partners, Inc., employer for hire
Toy
Jack in the Box, Inc.
Jack with Laptop
Computer
VA0000959096
11/4/1998
12/28/1997
1997
Promotional Partners, Inc., employer for hire
Toy
Jack in the Box, Inc.
Jack with Newspaper
VA0000959097
11/4/1998
12/28/1997
1997
Promotional Partners, Inc., employer for hire
Toy
Jack in the Box, Inc.
Jack in the Box
“Jack’ Up” Design Drawings
VAu000619780
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
Drawing

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Owner  Title  Registration
Number  Registration Date  Publication
Date  Creation Date  Author  Subject Matter 
Jack in the Box, Inc.
Jack in the Box
Drive-Thru Flag Panel
and Pergola
VAu000619783
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
N/A
Jack in the Box, Inc.
Jack Snowman
Christmas Ornament
VA0000917779
11/10/1998
12/1/1997
1997
Promotional Partners, employer for hire
N/A
Jack in the Box, Inc.
JBX Drive-Thru Flag
Panel & Other
Technical Drawings
VAu000619782
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
N/A
Jack in the Box, Inc.
JBX Illustration
VAu000619781
3/23/2004
N/A
2003
Artwork: Brand Architecture, Inc., employer for hire
Technical drawing
Jack in the Box, Inc.
Karate Jack 2000
VA0001097621
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
Labor Scheduling
TXu000426463
7/3/1990
N/A
1990
N/A
Printout
Jack in the Box, Inc.
Mountaineer Jack 2000
VA0001097617
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box Inc.
(f/k/a Foodmaker, Inc.)
Prep System
TXu000292605
8/19/1987
N/A
1987
N/A
Prep system
Jack in the Box, Inc.
RDS 2000
TXu000901217
4/23/1999
N/A
1998
Program code & manual: InfoCal, LLC, employer for hire
Machine readable
work + 1 v.

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 

Owner  Title  Registration
Number Registration Date  Publication
Date  Creation Date  Author  Subject Matter 
Jack in the Box, Inc.
RDS 2000 Training Program
PAu002554836
5/17/1999
N/A
1998
Text, audiovisual materials of screen displays: InfoCal, LLC, employer for hire
127 p.
Jack in the Box, Inc.
Rowing Jack
VA0001015762
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Scuba Diving Jack
VA0001015760
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Skydiving Jack
VA0001015757
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Sleding Jack
VA0001015758
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Snorkling Jack
VA0001015761
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Snowboarding Jack
VA0001015756
7/6/2000
6/28/1999
1999
Promotional Partners, Inc., employer for hire
Plastic sculpture
Jack in the Box, Inc.
Surfer Jack 2000
VA0001097620
7/30/2001
9/11/2000
2000
Promotional Partners, Inc., employer for hire
Plastic toy
Jack in the Box, Inc.
The Many Faces of Jack
VA0000906624
12/24/1997
5/1/1995
1995
Chiat/Day, Inc., employer for hire
Trayliner

 
 
Schedule 3.10
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------



SCHEDULE 3.11
to
Collateral Agreement


Investment Property and Partnership/LLC Interests


Certified Securities:


Jack in the Box Inc.
Name of Issuer
Class and Series
Certificate Number
Percentage of
Ownership Interests
of such Class and
Series
Foodmaker Inc.
Common Stock
0001
100%
Foodmaker International Franchising, Inc.
Common Stock
2
100%
Qdoba Restaurant Corporation
Common Stock
4
100%



Qdoba Restaurant Corporation
Name of Issuer
Class and Series
Certificate Number
 
Percentage of
Ownership Interests
of such Class and
Series
Qdoba of Canada Inc.
Common Stock
3
66%
Qdoba of Canada Inc.*
Common Stock
4
34%





Partnership/LLC Interests:


Jack in the Box Inc.
Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
JBX General Partner LLC
Membership Interests
Uncertificated
100%
JBX Limited Partner LLC
Membership Interests
Uncertificated
100%
JIB Stored Value Cards, LLC
Membership Interests
Uncertificated
100%
Jack in the Box Franchise Finance, LLC*
Membership Interests
Uncertificated
100%



JBX General Partner LLC
Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
Jack in the Box Eastern Division L.P.
General Partnership Interest
Uncertificated
1%

 


Schedule 3.11
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 
JBX Limited Partner LLC
Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
Jack in the Box Eastern Division L.P.
Limited Partnership Interest
Uncertificated
99%



Qdoba Restaurant Corporation
Name of Issuer
(including identification
of type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests
of such Type
QMG Stored Value Cards, LLC
Membership Interests
Uncertificated
100%
QRC of Kansas, LLC
Membership Interests
Uncertificated
100%





* Investment Property or Partnership/LLC Interests is/are Excluded Collateral.
 
 
Schedule 3.11
Second Amended and Restated Collateral Agreement


--------------------------------------------------------------------------------

SCHEDULE 3.12
to
Collateral Agreement


Instruments


None.
 
 
Schedule 3.12
Second Amended and Restated Collateral Agreement
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13
to
Collateral Agreement


Government Contracts


None.
 
 
Schedule 3.13
Second Amended and Restated Collateral Agreement